PER CURIAM.
The defendants were convicted on pleas of nolo contendere of various lottery violations, specifically reserving their right to appeal the denial of their motions to suppress the tangible physical evidence of their lottery operation. We reverse.
We find that the affidavit in support of the search warrant did not establish probable cause that an illegal lottery operation was being conducted on the premises. The only connective between the suspicious activity and gambling was that brown paper bags were passed from third parties to occupants of the premises. The affiant made no attempt to characterize or describe the contents of the opaque containers. Thus, the affidavit failed to sufficiently reflect probable cause that an illegal lottery operation was being conducted. Pesce v. State, 288 So.2d 264 (Fla. 4th DCA 1974); Murphy v. State, 402 So.2d 1265 (Fla. 3d DCA 1981).
For the foregoing reasons, the judgments of conviction and order denying the defendants’ motion to suppress are reversed and the case is remanded for further proceedings.